Exhibit 10.7

EXECUTIVE LEADERSHIP GROUP AGREEMENT

United Technologies Corporation

The undersigned Executive acknowledges receipt of the materials summarizing the
Corporation’s Executive Leadership Group (“ELG”) Program and the benefits
available to the Executive as a member of ELG as well as the Executive’s
obligations and commitments to the Corporation as an ELG member. ELG benefits
include a restricted share unit retention award that vests at retirement (age 62
minimum), supplemental life insurance and disability benefits, a flexible
perquisites allowance and eligibility for the standard ELG severance benefit as
set forth in the pre-retirement ELG Standard Separation Agreement as set forth
in Attachment B. The ELG Standard Separation Agreement provides for severance
benefits in the event of a Mutually Agreeable Termination before age 62 or an
involuntary termination or termination for Good Reason following a Change in
Control. Severance benefits are not provided in the case of a Termination for
Cause. Capitalized terms in this Membership Agreement and the ELG Standard
Separation Agreement are defined in Attachment A.

While employed and for a two-year period following termination of employment,
ELG members must agree to protect Company information and to refrain from
activities that could lead to the recruitment of Company employees. If eligible
for the ELG Standard Separation Agreement in the event of a qualifying
termination prior to age 62, or upon vesting in the ELG restricted share unit
retention award at retirement on or after age 62, an ELG member must make
additional commitments to the Company, including a non-compete agreement and a
waiver of claims arising from or relating to the termination of the Executive’s
employment. Such post employment covenants are set forth in Attachment B.

 

1



--------------------------------------------------------------------------------

ELG membership requires commitment to share ownership guidelines. The value of
an ELG member’s UTC share ownership must equal or exceed an amount equal to 3
times annual base salary within five years of appointment to the ELG.

In consideration of the ELG benefits, the Executive hereby commits to membership
in the ELG in accordance with the terms and conditions set forth in this
Agreement and further described in the ELG program materials and hereby
acknowledges and accepts postemployment restrictions and protective covenants as
described therein. The Company, in turn, agrees to provide ELG benefits to the
Executive upon its receipt of this Agreement in accordance with this Agreement
and as described in the ELG program summary.

 

 

Executive

 

Date UNITED TECHNOLOGIES CORPORATION By  

 

 

Date

 

2



--------------------------------------------------------------------------------

Attachment A

Definitions. The following terms shall have the following meanings for purposes
of the Executive Leadership Group Agreement and the ELG Standard Separation
Agreement set forth in Attachment B:

 

  a) “Change in Control” means the acquisition of 30% or more of the Company’s
outstanding voting shares by a third person or group (as defined in Section 13
(d) (3) of the Securities Exchange Act of 1934) of which such person is a
member, or a change in the majority of the Board of Directors such that, within
any consecutive two-year period, the members of the new majority are not
approved by two-thirds of the members incumbent at the beginning of such
two-year period. Members approved after such date by two-thirds of such
incumbents as of the beginning of such two-year period shall be deemed to be
incumbents as of the beginning of such two-year period for purposes of this
computation. A merger or consolidation of the Corporation with another company
where the Corporation is not the surviving company, a sale of substantially all
of the assets of the Corporation, a dissolution or liquidation of the
Corporation or other event or transaction having similar effect also constitutes
a “Change in Control” for purposes of this Agreement. Any Change in Control
event must constitute either a “change in ownership”, a “change in effective
control” or a “change in the ownership of a substantial portion of the Company’s
assets” within the meaning of Section 409A.

 

  b) “Change in Control Termination” means either the involuntary termination of
the Executive’s employment by the Company (other than a Termination for Cause)
or the voluntary resignation by the executive for Good Reason within 24 months
following a Change in Control. Notwithstanding the foregoing, any executive will
not be eligible for the standard ELG severance benefit in the event of
Termination for Cause or for executives who become ELG members after December 1,
2005 whose employment terminates after age 62 and who have vested in the ELG
retention grant.

 

3



--------------------------------------------------------------------------------

  c) “Good Reason” means voluntarily termination of the Executive’s employment
within twenty-four (24) months of a Change in Control and the occurrence of any
one or more of the following:

 

  (i) The assignment of the Executive to duties materially inconsistent with the
Executive’s authorities, duties, responsibilities, and status (including
reporting relationships) as an employee of the Company, or a material reduction
or change in the nature or status of the Executive’s authorities, duties, or
responsibilities from those in effect immediately preceding a Change in Control;

 

  (ii) The Company’s requiring the Executive to be based at a location which is
at least fifty (50) miles further from the current primary residence than is
such residence from the Company’s current headquarters, except for required
travel on the Company’s business to an extent substantially consistent with the
Executive’s business obligations immediately preceding the Change in Control;

 

  (iii) A reduction by the Company in the Executive’s Base Salary in effect on
the date preceding the Change in Control;

 

  (iv) A material reduction in the Executive’s level of participation in any of
the Company’s short- and/or long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or arrangements in which the
Executive participates from the levels in place during the fiscal year
immediately preceding the Change in Control; provided, however, that reductions
in the levels of participation in any such plans shall not be deemed to be “Good
Reason” if the Executive’s reduced level of participation in each such program
remains substantially consistent with the average level of participation of
other executives who have positions commensurate with the Executive’s position;
or

 

  (v) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform its obligations under
this Agreement.

 

4



--------------------------------------------------------------------------------

  d) “Mutually Agreeable Termination” means a decision by the Company, in its
sole discretion, to terminate the Executive’s employment with the Company as a
result of circumstances described in this paragraph and the Executive’s
acknowledgment and agreement that [his/her] employment will end as a result of
such circumstances. Circumstances that may result in a Mutually Agreeable
Termination include management realignment, change in business conditions or
priorities, the sale or elimination of the Executive’s business unit or any
other change in business circumstances that materially and adversely affects the
Executive’s role within the Company. Neither a unilateral voluntary resignation
nor a termination for Cause will be considered a Mutually Agreeable Termination.
Executives who became ELG members after December 1, 2005 and who have vested in
the ELG retention grant will not be eligible for ELG standard separation
benefits following a Mutually Agreeable Termination.

 

  e) “Qualified Separation from Service” means the Executive’s termination from
employment with all UTC Companies, other than by reason of death or Disability
that qualifies as a separation from service for purposes of Section 409A. A
Qualified Separation from Service will be deemed to occur where the Executive
and the Company reasonably anticipate that the bona fide level of services that
the Executive will perform (whether as an employee or as an independent
contractor) for the Company will be permanently reduced to a level that is less
than thirty-seven and a half percent (37.5%) of the average level of bona fide
services the Executive performed during the 36 months period immediately
preceding termination (or the entire period the Executive has provided services
if the Executive has been providing services to the Company for less than 36
months.) The Executive shall not be considered to have had a Qualified
Separation from Service as a result of a transfer from one Company business unit
to another Company business unit. A Change in Control Termination shall be
treated as a Qualified Separation from Service.

 

  f)

“Termination for Cause” means a decision by the Company to terminate the
Executive’s employment because the Executive: (i) is convicted of a crime
related to [his/her] employment, including but not limited to fraud,

 

5



--------------------------------------------------------------------------------

 

theft, or embezzlement, or any other action which results in or is intended to
result in the Executive’s enrichment or benefit at the expense of the Company;
(ii) commits an act of fraud upon the Company; (iii) misappropriates funds or
property of the Company; (iv) materially violates the Company’s policy
concerning conflicts of interest or business ethics; (v) materially violates the
Company’s anti-discrimination, sexual harassment or related employment policies;
or (vi) engages in one or more acts of gross negligence or dereliction in the
performance of [his/her] job responsibilities.

 

6



--------------------------------------------------------------------------------

Attachment B

Note: This model agreement contains certain alternative clauses applicable to
different facts and circumstances such as age, reason for termination or
applicability of Section 409A. The formula for determining the amount of the
severance payment payments and benefits remain the same in all cases.

ELG STANDARD SEPARATION AGREEMENT

SEPARATION AGREEMENT, entered into between                      (hereinafter,
the “Executive”), and UNITED TECHNOLOGIES CORPORATION, a Delaware corporation,
with an office and place of business at Hartford, Connecticut (United
Technologies Corporation and all its subsidiaries, affiliates and divisions are
hereinafter referred to as the “Company”).

WHEREAS, the Executive and Company agree that the Executive’s employment with
the Company will terminate; and

WHEREAS, parties wish to set forth their mutual understanding concerning the
terms and conditions relative to the termination of the Executive’s employment
with the Company; and

WHEREAS, the Executive has committed to membership in the Company’s Executive
Leadership Group (the “ELG”), which commitment signifies, among other things,
the Executive’s acceptance of the terms and conditions of the ELG Standard
Separation Arrangement;

NOW, THEREFORE, it is hereby mutually agreed as follows:

 

1.      a)

The Executive’s employment with the Company will terminate effective
                     (the “Termination Date”).

 

  b) The parties agree that the termination of the Executive’s employment is
[Mutually Agreeable] [a Change in Control Termination] entitling the Executive
to ELG Standard Separation Arrangement severance benefits.

 

7



--------------------------------------------------------------------------------

2.      a)

The ELG severance benefit equals $ [2.5X base salary] (the “Severance Benefit”).

 

  b) The Company will pay the Severance Benefit in a single lump sum equal to
(less applicable tax withholdings) on or about             . [For the purpose of
complying with Internal Revenue Code Section 409A (“Section 409A”), this payment
will be delayed until on or about             . The deferred Severance Benefit
will be credited with interest in respect of the period from the Termination
Date through              at a rate equal to the rate credited on the fixed
income account in the Company’s Deferred Compensation Plan]. The Executive
acknowledges [his/her] understanding that these payments are provided in
consideration of [his/her] obligations under this Agreement.

 

  c) The Executive understands and agrees that no part of the payments described
in sub-section (b) above will be treated as compensation for any purpose under
any of the retirement, savings or other employee benefit plans in which [he/she]
participated.

 

  d) The Executive [has] [has not] vested in [his/her] ELG life insurance
benefit and [will] [will not] be entitled to elect post retirement coverage
benefits in accordance with the terms of the program. The Executive and
[his/her] eligible dependents will remain eligible to participate in the
Company’s healthcare plan for 12 months following the Termination Date (or the
date [he/she] commences new employment, if sooner). Thereafter, [he/she] may
continue such coverage in accordance with the plan’s “COBRA” continuation
provisions at [his/her] expense.

 

  e)

All stock options, stock appreciation rights, dividend equivalent awards,
performance share units and other long-term incentive awards that have been held
for less than [one year] [three years] as of the Termination Date will be
canceled without any payment or other consideration. Vested stock options and
stock appreciation rights may be exercised for the period specified in award
agreement following the Termination Date, provided however, that no award may be
exercised after its expiration date. The treatment of long-term incentive awards
is in all cases subject

 

8



--------------------------------------------------------------------------------

 

to and governed by the terms and conditions of the applicable long term
incentive plan document and the schedule of terms applicable to each award.
[Note: Long Term Incentive Plan provisions may provide for accelerated vesting
in the event of a termination following a Change in Control or after eligibility
for early retirement (i.e. age 55 with at least 10 years of service or
qualifying for the “rule of 65”).

 

  f) The Executive [will/will not] be eligible for an incentive compensation
award in 20[    ] in respect of 20 [    ].

 

  g) The Executive may purchase [his/her] Company leased vehicle on or before
the Termination Date in accordance with standard program procedures. The
Executive will be responsible for any tax liability that may result from imputed
income in connection with such purchase.

 

  h) Any amounts previously deferred under the ELG Perquisite Program will be
distributed to the Executive in accordance with the Executive’s elections and
Section 409A.

 

3.      a)

The Executive hereby agrees to release the Company, its subsidiaries, divisions,
present or former employees, officers and directors from all claims or demands
the Executive may have arising from or relating to [his/her] employment with the
Company or the termination of that employment. This includes a release of any
rights or claims the Executive may have under the Age Discrimination in
Employment Act of 1967, as amended, which prohibits age discrimination in
employment; Title VII of the Civil Rights Act of 1964, as amended, which
prohibits discrimination in employment based on race, color, national origin,
religion or sex; the Equal Pay Act, which prohibits paying men and women unequal
pay for equal work; the Americans with Disabilities Act which prohibits
discrimination on the basis of handicap; the Employee Retirement Income Security
Act of 1974, as amended, which prohibits discrimination on the basis of
eligibility to receive benefits and any other federal, state or local laws or
regulations prohibiting employment discrimination. This release also includes a
release by the Executive of any claims or actions for wrongful discharge based
on statute, regulation, contract, tort, common or civil law or otherwise.

 

9



--------------------------------------------------------------------------------

  b) This Release covers all claims based on any facts or events, whether known
or unknown by the Executive that occurred on or before the effective date of
this Agreement. The Executive will notify the Company of any claims that may
arise after the effective date of this Agreement but before the Termination Date
and ratify the release and waiver, effective as of the Termination Date,
following resolution of any claims as a pre-condition to receiving the benefits
provided for in Section 2 herein.

 

  c) This Release does not include, however, a release of the Executive’s rights
to any vested pension, deferred compensation, health or similar benefits to
which [he/she] may be entitled in accordance with the terms of the Company
employee benefit plans in which [he/she] participated.

 

  d) Nothing in this Agreement shall be construed to prohibit the Executive from
filing a charge with, or participating in, any investigation or proceeding by
the EEOC or comparable governmental agency. The Executive agrees, however, to
waive the right to recover monetary damages in any charge, complaint or lawsuit
filed by [him/her] or on [his/her] behalf with respect any claims released in
Section 3 of this Agreement.

 

  e) The Executive understands and agrees that the amounts paid pursuant to this
Agreement are in full and complete satisfaction of all severance related amounts
due [him/her] by the Company and that no other payments of compensation are due
[him/her] under the ELG or otherwise. The Executive further understands and
agrees that [he/she] shall not be entitled to any additional severance payments
or payments in lieu of vacation, holiday or other fringe benefits.

 

  f) After the Termination Date the Executive will cooperate with the Company
with respect to matters that involved [him/her] during the course of [his/her]
employment if such cooperation is necessary or appropriate.

 

10



--------------------------------------------------------------------------------

  g) The Executive agrees to resign from all committees, boards, associations
and other organizations, both internal and external, to which the Executive
currently belongs in [his/her] capacity as a Company executive, except as
mutually agreed with the Company. Following the Termination Date, the Executive
will be free to join boards and affiliate with organizations provided that such
affiliation will not violate any of the obligations set forth in Section 4 of
this Agreement.

 

  h) The Executive is encouraged, at [his/her] own expense, to consult with an
attorney before signing this Agreement and acknowledges that [he/she] was
offered sufficient time to consider it.

 

  i) The Executive may revoke this Agreement within seven (7) days of the date
of the Executive’s signature. Revocation can be made by delivering a written
notice of revocation to [            ], Senior Vice President, Human Resources
and Organization, United Technologies Corp., One Financial Plaza, Hartford, CT
06101. For this revocation to be effective, [            ] must receive written
notice no later than close of business on the seventh (7th) day after the
Executive signs this Agreement. If the Executive revokes this Agreement, it
shall not be effective or enforceable and the Executive will not receive the
payment and/or benefits described herein and agrees to immediately repay to the
Company the value of any benefits provided prior to revocation.

 

4. The Executive makes the following representations to and agreements with the
Company;

 

  a) During a period beginning on the date hereof and extending for three years
after the Termination Date, the Executive will not make any statements or
disclose any items of information which are or may reasonably be considered to
be adverse to the interests of the Company. The Executive agrees that [he/she]
will not disparage the Company, its executives, directors or products.

 

11



--------------------------------------------------------------------------------

  b) On or before the Termination Date, or such other date as the parties shall
mutually agree to, the Executive will return to the Company all Company
Information (as defined herein), Company related reports, files, memoranda,
records, credit cards, cardkey passes, garage key cards, door and file keys,
computer access codes, software and other property which he received or prepared
or helped to prepare in connection with [his/her] employment. The Executive has
not and will not retain any copies, duplicates, reproductions or excerpts
thereof. The term “Company Information,” as used in this Agreement, means
(i) confidential or proprietary information including without limitation
information received from third parties under confidential or proprietary
conditions; (ii) information subject to the Company’s attorney-client or
work-product privilege; and (iii) other technical, business or financial
information, the use or disclosure of which might reasonably be construed to be
contrary to the Company’s interests.

 

  c) The Executive acknowledges that in the course of [his/her] employment with
the Company [he/she] has acquired Company Information and that such Company
Information has been disclosed to [him/her] in confidence and for the Company’s
use only. The Executive agrees that, except as [he/she] may otherwise be
directed under this Agreement or as required by law, regulation or legal
proceeding, [he/she] (i) will keep such Company Information confidential at all
times, (ii) will not disclose or communicate Company Information to any third
party and (iii) will not make use of Company Information on his own behalf or on
behalf of any third party. In the event that the Executive becomes legally
compelled to disclose any Company Information, it is agreed that the Executive
will provide the Company with prompt written notice of such request(s) so that
the Company may seek a protective order or other appropriate legal remedy to
which it may be entitled. The Executive acknowledges that any unauthorized
disclosure to third parties of Company Information or other violation, or
threatened violation, of this Agreement would cause irreparable damage to the
trade secret, confidential or proprietary status of Company Information and to
the Company. Therefore, in such event the Company shall be entitled to an
injunction prohibiting the Executive from any such disclosure, attempted
disclosure, violation or threatened violation. When Company Information becomes
generally available to the public other than by the Executive’s acts or
omissions, it is no longer subject to the restrictions in this paragraph.

 

12



--------------------------------------------------------------------------------

  d) To further ensure the protection of Company Information, the Executive
agrees that for a period of three years [Alternative clause: one year in the
event of a Change in Control Termination] after [his/her] Termination Date,
[he/she] will not accept employment in any form (including entering into
consulting relationships or similar arrangements) with a business which:
(i) competes directly or indirectly with [any of the Company’s businesses
(applies to corporate officers)] [the Executive’s business unit]; or (ii) is a
material customer of or a material supplier to [any of the Company’s businesses]
[the Executive’s business unit], unless the Executive has obtained the written
consent of [            ] or [ his/her ] successor, which consent shall be
granted or withheld in his sole discretion. The parties agree that the terms of
this paragraph are reasonable. However, if any portion of this paragraph is held
by competent authority to be unenforceable, this paragraph shall be deemed
amended to limit its scope to the broadest scope that such authority determines
is enforceable, and as so amended shall continue in effect.

 

  e) For a period of three years following the Termination Date, [Alternative
clause: one year following a Change in Control Termination] the Executive will
not initiate, cause or allow to be initiated (under those conditions which
[he/she] controls) any action which would reasonably be expected to encourage or
to induce any employee of the Company or any of its affiliated entities to leave
the employ of the Company or its affiliated entities. In this regard, the
Executive agrees that [he/she] will not directly or indirectly recruit any
Company executive or other employee or provide any information or make referrals
to personnel recruitment agencies or other third parties in connection with
Company executives and other employees.

 

  f) The Executive acknowledges that the Intellectual Property Agreement between
[him/her] and the Company will continue in full force and effect following the
Termination Date.

 

5. The Company represents to the Executive that it is fully authorized and
empowered to enter into this Agreement, and that it will safeguard this
Agreement and its terms from public disclosure with the same degree of care with
which the Company protects its proprietary information.

 

6. The obligations of the parties hereto are severable and divisible. In the
event any provision hereunder is determined to be illegal or unenforceable, the
remainder of this Agreement shall continue in full force and effect.

 

7. In addition to any other rights the Company may have, should the Executive
breach any of the terms of this Agreement, the Company will have the right to
recover all payments and benefits provided hereunder and to cease any and all
future payments and benefits. Such action by the Company will not be taken
capriciously and will have no effect on the Release and Waiver contained in this
Agreement.

 

8. Any dispute arising between the Company and the Executive with respect to the
validity, performance or interpretation of this Agreement shall be submitted to
and determined in binding arbitration in Hartford, Connecticut, for resolution
in accordance with the rules of the American Arbitration Association, modified
to provide that the decision by the arbitrator shall be binding on the parties;
shall be furnished in writing, separately and specifically stating the findings
of fact and conclusions of law on which the decision is based; shall be kept
confidential by the arbitrator and the parties; and shall be rendered within 60
days following impanelment of the arbitrator. Costs of the arbitration shall be
borne by the party that does not prevail. The arbitrator shall be selected in
accordance with the rules of the American Arbitration Association.

 

9. This Agreement shall be subject to and governed by the laws of the State of
Connecticut.

 

10. This Agreement constitutes the entire agreement between the parties and
supersedes all previous communications between the parties with respect to the
subject matter of this Agreement. No amendment to this Agreement shall be
binding upon either party unless in writing and signed by or on behalf of such
party.

 

13



--------------------------------------------------------------------------------

11. Any notice under this agreement shall be in writing and addressed to the
Executive as follows:                         

and addressed to the Company as follows:

United Technologies Corporation

One Financial Plaza

Hartford, CT 06101

Attention: Senior Vice President,

Human Resources and Organization.

Either party may change its address for notices by giving the other party notice
of the change.

 

12. The Company reserves the right to withhold applicable taxes from any amounts
paid pursuant to this Agreement to the extent required by law. The Executive, or
[his/her] estate, shall be responsible for any and all tax liability imposed on
amounts paid hereunder.

 

13. If and to the extent any payment or benefit provided herein is determined to
be deferred compensation within the meaning of Section 409A, such payment or
benefit will provided in a manner that complies with Section 409A.

 

14. The Executive states that [he/she] has read this Agreement, including the
Release and Waiver contained herein, fully understands its content and effect,
and without duress or coercion, knowingly and voluntarily assents to its terms.

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement on the day and year first above written.

 

UNITED TECHNOLOGIES CORPORATION By:  

 

  Senior Vice President, Human Resources and Organization

 

Date

 

Executive

 

Date

 

14